                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        ESEQUIEL “PAUL” GARCIA,                              Case No. 16-cv-05301 BLF (PR)
                                  11
                                                      Petitioner,
                                  12                                                         ORDER GRANTING MOTION TO
Northern District of California
 United States District Court




                                               v.                                            REOPEN ACTION; GRANTING
                                  13                                                         MOTION FOR LEAVE TO FILE
                                  14                                                         SECOND AMENDED PETITION
                                        NEIL MCDOWELL, Warden,
                                  15                 Respondent.
                                                                                             (Docket Nos. 27, 28)
                                  16

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a writ of habeas corpus pursuant
                                  19   to 28 U.S.C. § 2254, challenging his state conviction. On January 20, 2017, the Court
                                  20   granted Petitioner’s request to stay the mixed petition in order to exhaust unexhausted
                                  21   claims in the state courts. (Docket No. 22.) The case was administratively closed pending
                                  22   the stay of this action. (Id.) Petitioner was directed to notify the Court within twenty-eight
                                  23   days of the California Supreme Court’s decision denying him relief to reopen this action
                                  24   by filing a motion to reopen this action. (Id.)
                                  25          Petitioner has filed a motion to reopen this action, and a motion for leave to file a
                                  26   second amended petition. (Docket Nos. 27, 28.) Good cause appearing, the motions are
                                  27   GRANTED. The stay is hereby LIFTED, and the Clerk shall reopen the case.
                                  28

                                                                                         1
                                   1

                                   2             Petitioner shall file a second amended petition no later than fifty-six (56) days
                                   3   from the date this order is filed.
                                   4             This order terminates Docket Nos. 27 and 28.
                                   5             IT IS SO ORDERED.
                                   6
                                       DATED: January 16, 2019
                                   7                                                                    BETH LABSON FREEMAN
                                                                                                        United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Granting Motion to Reopen; Granting Mot. to File SAP
                                  25   P:\PRO-SE\BLF\HC.16\05301Garcia_reopen.2ampet.docx

                                  26

                                  27

                                  28

                                                                                                    2
